DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Specification
The use of the terms “3M” and “3m Venting Tape 3294,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 17-18, each recites, “the first direction” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a first direction” and will be interpreted as such.  
Re claims 18, claim 18 recites, “a second through hole” in line 1.  Claim 18 is dependent on claim 15, and not claim 17.  Claim 15 introduces no first through hole.  Thus, it is unclear how many through holes are intended to be within the scope of the claim.  For the purposes of this examination, this language will be interpreted as requiring only 1 through hole.    
Re claims 19, claim 19 recites, “a third through hole” in line 1.  Claim 19 is dependent on claim 15, and not claim 17 or claim 18.  Claim 15 introduces no first through hole.  Thus, it is unclear how many through holes are intended to be within the scope of the claim.  For the purposes of this examination, this language will be interpreted as requiring only 1 through hole.    
Re claims 20, claim 20 recites, “remaining holes” in line 1.  Claim 20 is dependent on claim 15, and not claim 17 or claim 18 or claim 19.  Claim 15 introduces no through hole.  Thus, it is unclear how many through holes are intended to be within the scope of the claim.  For the purposes of this examination, this language will be interpreted as requiring no remaining through holes.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rosskamp et al (“Rosskamp”) (US 2005/0028458).
Re claim 1, Rosskamp discloses a door ([0031]) comprising: 
a first skin (Fig. 3 84, or 178) providing a first outer door surface (surface of 84 and/or 178); 
a second skin (86, or 178) providing a second outer door surface (surface of 86 and/or 178); 
two stiles (93, 95, see [0039] disclosing that Fig. 3 applies to 92-95) aligned in parallel along a first direction (vertically, Fig. 2) and disposed at least partially between (Fig. 3) the first skin (84) and the second skin (86), wherein at least one stile (93, 95) defines a vent (134) therein; and 
a gas permeable membrane (140, [0046]) disposed on the at least one stile (93, 95), the gas permeable membrane (140) covering (Fig. 3) the vent (134). 
Re claim 3, Rosskamp discloses the door of claim 1, wherein the vent (134) is along a longitudinal direction (vertically) of the at least one stile (93, 95) defining the vent (134).
Re claim 4, Rosskamp discloses the door of claim 1, further comprising two rails (92, 94) aligned in parallel (Fig. 2) along a second direction (horizontally), the second direction (horizontally) is perpendicular to (Fig. 2) the first direction (vertically).
Re claim 5, Rosskamp discloses the door of claim 4, wherein at least one of the two rails (93, 95) defines a first through hole (620) along the first direction (vertically), which is connected to the vent (134).
Re claim 6, Rosskamp discloses the door of claim 5, wherein the at least one of the two rails (93, 95) defines a second through hole (bottom 620) along the first direction (vertically), which is connected to the core (134).
Re claim 9, Rosskamp discloses the door of claim 1, wherein the gas permeable membrane (1400 includes a non-woven polymer backing ([0046]) providing gas permeability ([0046]), and is selectively coated with an adhesive ([0047]) in areas contacting the at least one stile (93, 95) on a first side (of 140) of the gas permeable membrane (140).
Re claim 10, Rosskamp discloses the door of claim 1, further comprising a glazing unit (84, 86, when the skins are interpreted as 178) having at least glass pane (84, 86) mechanically coupled (Fig. 2-3) with the first skin (178) and the second skin (178).
Re claim 11, Rosskamp discloses a vented building component (Fig. 3, [0031]) comprising: 
a body (93) extending from a first end (top of 93) to a second end (bottom of 93) and having a first side (side of 93 at 102), the first side (side of 93 at 102) defining a vent (134) along at least a length (length of 93) thereof that extends to the first side (side 134);
a gas permeable membrane (140, [0046]) affixed to the first side (side of 93 at 102) of the body (93) such that the gas permeable membrane (140) covers (Fig. 3) the vent (134) along the first side (of 93 at 102) of the body (93).
Re claim 12, Rosskamp discloses the vented building component of claim 11, wherein the vented building component is a vented stile or rail for a door.
Re claim 13, Rosskamp discloses the vented building component of claim 11, wherein the gas permeable membrane (140) includes a non-woven polymer backing  ([0046]) providing gas permeability ([0046]).
Re claim 14, Rosskamp discloses the vented building component of claim 11, wherein one side of the gas permeable membrane (140) is selectively coated with an adhesive ([0047]) configured to be bonded with the body (93) in area contacting the body (93).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp et al (“Rosskamp”) (US 2005/0028458) in view of Reichert et al (“Reichert”) (US 2003/0074859).
Re claim 2, Rosskamp discloses the door of claim 1, but fails to disclose further comprising a core comprising a foam material disposed between the first skin and the second skin, the gas permeable membrane contacting the core.
However, Reichert discloses further comprising a core (32) comprising a foam material ([0012]) disposed between the first skin (24) and the second skin (24), the gas permeable membrane (49, Rosskamp: 140) contacting the core (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Rosskamp with a core comprising a foam material disposed between the first skin and the second skin, the gas permeable membrane contacting the core as disclosed by Reichert in order to maintain spacing between the skins (Abstract).  
Re claim 15, Rosskamp discloses a door ([0031]) comprising: 
a first skin (Fig. 3 84, or 178) providing a first outer door surface (surface of 84 and/or 178) and a second skin (86, or 178) providing a second outer door surface (surface of 86 and/or 178); 
two stiles (93, 95, see [0039] disclosing that Fig. 3 applies to 92-95) and two rails (92, 94), wherein at least one stile (93, 95) defines a vent (134) therein; and 
a gas permeable membrane (140, [0046]) disposed on the at least one stile (93, 95), the gas permeable membrane (140) covering (Fig. 3) the vent (134);
the two stiles (93, 95), the two rails (92, 94) and the first and second skins (84, 86 and/or 178) assembled (Fig. 2);
but fails to disclose injecting a foamable material so as to form a core comprising a foam material between the first skin and the second skin, the gas permeable membrane contacting the foam material in the core, and making in a method.
However, Reichert discloses a core (32) comprising a foam material ([0012]) disposed between the first skin (24) and the second skin (24), the gas permeable membrane (49, Rosskamp: 140) contacting the core (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Rosskamp with a core comprising a foam material disposed between the first skin and the second skin, the gas permeable membrane contacting the core as disclosed by Reichert in order to maintain spacing between the skins (Abstract).  
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Rosskamp to be made in a method such as by providing, applying, assembling and injecting, in order to provide a final product, as is the normal and logical manner of making and assembly.  
Re claim 16, Rosskamp as modified discloses the method of claim 15, wherein the foamable material (Reichert: 32) is injected into (as modified above) a cavity (Rosskamp: between 86 and 84) defined by the first skin (84 and/or 178), the second skin (86 and/or 178), the two stiles (93, 95), and the two rails (92, 94). 
Re claim 17, Rosskamp as modified discloses the method of claim 15, wherein at least one of the two rails (93) defines a first through hole (620) along the first direction (vertically), which is connected to the vent (134) and configured to vent air and gas during the injecting step (602 is capable of venting during injecting as it is a vent hole).
Re claim 18, Rosskamp as modified discloses the method of claim 15, wherein the at least one of the two rails (93) defines a second through hole (620) along the first direction (vertically), and the foamable material (Reichert: 32) is injected from (as modified above) the second through hole (620).
Re claim 20, Rosskamp as modified discloses the method of claim 15, further comprising sealing remaining holes (as claim 20 depends on claim 15, the language may be interpreted as having no remaining holes, for example no holes remaining) on the at least one of the two rails (93, 95) with the foamable material or a sealant (since no remaining holes are required, as there are no holes claimed in claim 15).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp et al (“Rosskamp”) (US 2005/0028458) in view of Reichert et al (“Reichert”) (US 2003/0074859) and Vaidya et al (“Vaidya”) (US 2018/0030776).
Re claim 20, Rosskamp as modified discloses the method of claim 15, wherein the at least one of the two rails (93) defines a third through hole (620, as claim 15 requires no holes, and thus, any holes may be a “third through hole”), and but fails to disclose a tube extends from the third through hole into a gap between the first skin and the second skin.
However, Vaidya discloses a tube (60) extends from the third through hole (through which 60 extends) into a gap (38) between the first skin (34 on top) and the second skin (34 on bottom).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Rosskamp with a tube extends from the third through hole into a gap between the first skin and the second skin as disclosed by Reichert in order to better direct passage of gas, as 60 is shown bent.    

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
It is noted that should Applicant amend the dependencies of claims 17-19 in similar fashion to that of claims 6-8, claim 19 may also be in condition for allowance, subject to addressing of the rejections under 35 USC 112 above, and further consideration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635